Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of  the reply filed on August 18, 2022 is acknowledged.  The traversal is on the grounds that the species are closely related and the search area is the same.  This is not found persuasive because while closely related, the species are not seen as obvious variants of one another and the applicant has not identified them as such.
The requirement is still deemed proper and is therefore made FINAL.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 6-7, 9 and 12-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 6, the recitation is indefinite as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Those that provide the purely functional “raised relative…” and “lowered relative…”, as there is insufficient structure defined to provide such a functioning. 
In claim 7, the recitation is again indefinite as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. The omitted elements are: Those that provide the purely functional “moves with a running fit or a sliding fit… as the case is opened and closed. 
In claim 9, line 3, “components, for form a…” is indefinite. 
In claim 12, lines 12-14, the “whereby” clause recites a functioning that is insufficiently distinguished so as to have the defined structure provide the recited functioning.   
In claims 13 and 14, lines 2-3 of each, “pivotal motion…also causes…” again recites a functioning that is insufficiently distinguished so as to have the defined structure provide the recited functioning.   
In claim 17, line 1, “the protected device” lacks positive definition from claim 12. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 8, 10-12 and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al. (2021/0029424). Disclosed is a protective case (5) comprising an outer shell (20) comprising a lower outer shell component (30) and an upper outer shell component (40), the upper and lower outer shell components being hingedly coupled to one another about a case hinge axis (50), an inner shell (33) comprising a lower inner shell component (31) and an upper inner shell component (32), wherein the lower inner shell component has an exterior configuration configured to be received within the lower outer shell component, and wherein the upper inner shell component has an exterior configuration configured to be received within the upper outer shell component, and a  closure mechanism (35 and 45) movable between an engaged configuration for maintaining the upper and lower outer shell components in a closed position relative to one another to protect the protected device, and a released configuration allowing the upper and lower outer shell components to open relative to one  another to allow access to the protected device.  
As to claims 2 and 3, engagement of the upper and lower outer shell components in a closed position results in a water resistant seal to some degree. 
As to claims 4 and 21-22, the outer shell component is hard material and the inner shell component is soft material. 
As to claim 5, the protected device is earbuds disposed within a charging housing.  
As to claim 8, the upper inner shell component is affixed to the upper outer shell component by a living hinge of flexible material. 
As to claims 10 and 18-19, a charging port (65) with a sealing closure is disclosed. 
As to claims 11 and 20, a carabiner clip (60) is disclosed.  
As to claim 12, line 5, “configured to receive and contain a protected device” indicates limitations relative to a protected device as intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Claim 17 is extraneous to the claimed structure. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (2021/0029424) in view of Richardson (6,646,864). Wright et al. do not disclose a waterproof gasket seal. However, Richardson discloses a similar case including a gasket seal (302). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the protective case of Wright et al. with a gasket in the manner of Richardson as claimed, as such a modification would predictably provide an improved sealing of the case. 
Claims 6 and 13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Dependent claims 7 and 13-14 would also then be allowable. 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.



For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
Bryon P. Gehman
Primary Examiner
Art Unit 3736

BPG